Citation Nr: 0513046	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO. 02-15 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for a left foot 
disability, to include residuals of a navicular fracture and 
ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to 
April 1988. 
 
This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which increased the veteran's service-connected left 
foot disability, to include residuals of a navicular fracture 
and ankle sprain, from a noncompensable rating to a 10 
percent disability rating, effective May 30, 2001.

The veteran provided testimony in support of the matter on 
appeal at a video-conference hearing that was held before the 
undersigned Acting Veterans Law Judge on February 7, 2003.  
His representative from Veterans of Foreign Wars of the 
United States assisted him at the hearing.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.

In January 2004, the Board REMANDED the case to the RO for 
additional development.  That development has been completed 
and the case was returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's service-connected left foot disability, to 
include residuals of a navicular fracture and ankle sprain, 
is manifested by complaints of pain, tenderness of the ankle, 
normal dorsiflexion and plantar flexion (at 20 and 45 
degrees, respectively), no evidence of ankylosis of the 
ankle, and overall no more than moderate functional 
impairment. 



CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
service-connected left foot disability, to include residuals 
of a navicular fracture and ankle sprain, have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.14, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5284 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's re-defined duties to 
assist and notify

Initially, the Board notes that VA has a statutory duty to 
assist all claimants in the development of facts pertinent to 
their claims.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, currently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
new law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).

In regards to VA's re-defined duty to notify, applicable law 
and regulation requires every VCAA notice to:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In the present case, the record shows that the RO has had an 
opportunity to consider the claim on appeal in light of the 
above-noted change in the law, and it is the Board's opinion 
that the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  In particular, the Board notes that, 
by virtue of the VCAA letter that was issued in August 2001, 
VA notified the veteran of the enactment of the VCAA, of the 
evidence and information he needed to submit in order to have 
a substantially complete application for an increased rating 
for his service-connected left foot disability, of the 
divisions of responsibility between him and VA to 
furnish/obtain that evidence and information, and of the need 
for him to identify and tell VA about "any additional 
information or evidence that you want us to try to get for 
you," which essentially represents compliance with the 
above-cited fourth notification element.  In that letter, VA 
also informed the veteran that he was being scheduled for a 
medical examination, and provided him with a toll-free number 
to call if he needed further assistance or if he had any 
questions regarding the appeal process.  The Board further 
notes that VA also provided additional notice to the veteran 
in regards to the specific criteria required by law for 
increased ratings for a service-connected foot/ankle 
disability, as well as the basis for the continued denial of 
his claim, by means of the statement of the case issued in 
September 2002 and the supplemental statement of the case 
issued in April 2004.

In sum, the veteran has been notified and made aware of the 
evidence that is needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

With regards to VA's re-defined duty to assist claimants in 
obtaining evidence necessary to substantiate their claims, 
pursuant to 38 U.S.C.A. § 5103A, the record shows that VA has 
taken all necessary steps to secure all pertinent medical 
evidence identified by the veteran, which essentially 
consists of VA medical treatment records produced between May 
2001 and March 2004.  VA has asked the veteran at least twice 
(in the August 2001 letter and, more recently, at the 
February 2003 video-conference hearing) to submit and or 
identify any records showing private medical treatment, but 
the veteran has denied ever having received any medical 
treatment from private sources for his service-connected left 
foot disability.  (See transcript of the February 2003 video-
conference hearing, at p. 8.)

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the record shows that the veteran 
underwent a VA clinical examination in April 2002, which 
included appropriate historical and clinical findings.  Its 
report, along with the other VA medical evidence of record, 
is found to be adequate for rating purposes, as it provides 
sufficient contemporaneous data upon which to resolve the 
question of the veteran's entitlement to the assignment of a 
rating in excess of 10 percent for his service-connected left 
foot disability, to include residuals of a navicular fracture 
and ankle sprain.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
VCAA notice in this case was provided to the veteran prior to 
the April 2002 RO decision that is the subject of this 
appeal, and the record clearly shows that the veteran has 
been afforded subsequent opportunities to submit any 
additional evidence in support of his claim.  Due process has 
been served.  Thus, the Board finds that the veteran received 
timely VCAA notice by VA in this case.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the veteran is required based on the facts of the instant 
case, there has been no prejudice to the veteran that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

Factual Background

A review of the file reveals that the RO granted service 
connection for residuals of a left foot injury in a September 
1993 rating decision.  The grant was based on a review of the 
veteran's service medical records, which showed that he 
twisted his ankle while taxiing an aircraft aboard a ship 
during active duty.  X-rays taken at the time of the incident 
had revealed a small evulsion fracture of the dorsum of the 
navicular.  The RO assigned a noncompensable disability 
rating.

The veteran filed his claim for a higher (compensable) rating 
in June 2001.  In the April 2002 rating decision now on 
appeal, the RO granted the current rating of 10 percent, 
effective from May 30, 2001, after a review of an April 2002 
VA medical examination report and VA treatment records.  The 
veteran appealed this decision contending, in essence, that 
his service-connected residuals of a left foot injury should 
be considered to be at least moderately disabling, thus 
entitling him to at least a 20 percent rating.

A May 2001 VA post-service medical record shows complaints of 
left ankle pain since 1987.  Physical examination revealed 
lateral tenderness, but no swelling and what was 
characterized as good range of motion of the left ankle.  The 
impression was listed as left ankle pain, and the veteran was 
advised to use an ankle support, as well as ice and elevation 
of that extremity.  X-rays of the left foot taken at that 
time revealed a heel spur, but an otherwise negative foot, 
with no evidence of an acute fracture or dislocation, intact 
joint spaces, and unremarkable bony mineralization.

A November 2001 VA outpatient medical record reveals 
complaints of a painful left foot and an assessment of sinus 
tarsitis of the left foot, with chronic lateral ankle 
instability.

VA treatment records for the veteran's left foot disability 
from January 2002 through April 2002 confirm the assessment 
of sinus tarsi syndrome and show objective findings of 
effusion of the lateral side, spurring at the tavicular bone 
and grossly intact epicritic sensation, with complaints of 
pain through all ranges of motion and problems while walking 
on uneven surfaces.  These records also reveal treatment with 
cortisone injections and therapy.

On VA medical examination (performed by QTC Medical Services) 
in April 2002, the veteran reported a history, since an 
inservice injury to his left foot, of symptoms that included 
pain, weakness, stiffness, swelling, and lack of endurance, 
with daily flare-ups that the veteran described as ranging 
between distressing and horrible in nature.  The flare-ups 
lasted several days and were exacerbated by rainy days and by 
prolonged standing and walking, climbing, and playing 
basketball.  Alleviating factors included elevation, rest, 
taking Naproxen, and using an analgesic balm.  The veteran, 
however, acknowledged his being able to brush his teeth, 
dress himself, shower, vacuum, walk, drive a car, shop, take 
out trash, climb stairs, and do gardening including pushing a 
lawnmower, his main complaint at the time only being his 
being very uncomfortable when he walked.  He stated he had 
been working as a sign fabricator for four years.

On physical examination, the examiner observed that the 
veteran ambulated with a brace, but there was no evidence of 
abnormal weight bearing, both legs had the same length, and 
the veteran was able to walk on his toes very well.  Posture 
was normal.  Gross examination of the left lateral ankle 
showed a small area of left ankle tenderness.  Dorsiflexion 
and plantar flexion were performed at 20 and 45 degrees, 
respectively, reportedly accompanied by pain.  The examiner 
noted that the veteran had relatively flat feet, with 
possibly fallen arches, greater on the left than on the 
right, and that there was no evidence of vascular changes, 
any deformity, or hallux valgus.  Angulation and dorsiflexion 
at the first metatarsal phalangeal joint were accomplished to 
10 degrees in each ankle.  The diagnoses and comments were 
listed as follows:

DIAGNOSES:

For VA established diagnosis of left foot 
strain, the diagnosis is left foot 
strain, though acquiescent at this time.  
However, the veteran also has borderline 
clinical evidence of flat feet.

COMMENTS:

The veteran has no significant 
limitations of normal functioning based 
on this examination. 

On further VA consultation in August 2002, the veteran 
reported complaints of left ankle pain.  The skin temperature 
was warm to cool, there was intact gross sensation on the 
left lower extremity, there were no open lesions or 
macerations, and there was normal (+5/-5) muscle strength of 
the left peroneus longus and brevis.  There was, however, 
pain upon palpation of peroneals in the sinus tarsi region, 
left side.  It was further noted in this report that X-Rays 
of the left foot taken in March 2002 had revealed the 
following:

FINDINGS:

There is no evidence of acute fracture or 
dislocation.

There is a moderate ventral calcaneal 
spur.

The articulation between the calcaneus 
and talus appears grossly unremarkable, 
within the limitations of plain film 
technique.

There is spurring at the dorsal aspect of 
the talonavicular joint.

There is probable mild pes planus.

A:  Traumatic arthritis.

In an addendum dated two days later, in August 2002, a second 
VA physician noted that he agreed with the resident's 
objective findings "with the exception that it should 
reflect pain with palpation of the peroneals inferior to the 
lateral malleolus and within the sinus tarsi."  He agreed 
that conservative treatment consisting of orthotics to 
relieve pressure on the sinus tarsi was indicated since the 
veteran had not exhausted all forms of treatment.

In his October 2002 Substantive Appeal, the veteran stated 
that his service-connected left foot condition should be 
rated higher than 10 percent on account of the constant pain 
and its interference with his ability to earn a living at 
maximum potential.  

At the February 2003 video-conference hearing, the veteran 
testified that he was in constant pain, that cold and damp 
weather exacerbated the symptoms associated with his left 
foot, and that the foot sometimes swelled.  He confirmed his 
continued employment as a sign builder, but alleged that he 
had missed approximately one month of work in the year 
preceding the hearing and had lost a job as a result of his 
left foot disability.  He stated that the treatment for his 
left foot disability consisted of shots of cortisone, pain 
medicine including muscle relaxers, and wearing an ankle 
brace.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity, as determined by VA's Schedule for 
Rating Disabilities (the Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  In evaluating the 
severity of a particular disability it is essential to 
consider its history. 38 C.F.R. § 4.1;  Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's left foot disability, to include residuals of a 
navicular fracture and ankle sprain, is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic 
Code (DC) 5284.  Under DC 5284 of the Schedule, a 10 percent 
rating is warranted for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury, and a 30 percent 
rating for a severe foot injury.  With actual loss of the use 
of the foot, a 40 percent rating will be assigned.  See Note 
to DC 5284.

DC 5010 of the Schedule addresses arthritis due to trauma, as 
substantiated by X-Ray findings.  Pursuant to that DC, 
traumatic arthritis is to be rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis  established by X-Ray 
findings is to be rated based on limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent will be for 
application.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.

Limitation of the motion of the ankle will be rated as 10 
percent disabling when it is moderate, and as 20 percent 
disabling when it is marked.  38 C.F.R. § 4.71, Diagnostic 
Code 5271.

According to Plate II of Section 4.71a of the Schedule, 
dorsiflexion of the ankle is considered normal when it can be 
accomplished from zero to 20 degrees, and plantar flexion of 
the ankle is considered normal when it can be accomplished 
from zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, DC 5270 provides a 20 percent rating when the 
ankle is ankylosed in plantar flexion, at less than 30 
degrees.  A 30 percent rating is assigned for ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned for ankle ankylosis in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71, Diagnostic Code 
5270.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 

Analysis

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an evaluation greater than 10 percent for the service-
connected residuals of a left foot injury.

As thoroughly set forth above, the veteran's complaints in 
relation to his left foot disability consist of constant 
pain, with daily flare-ups, weakness, lack of endurance and 
stiffness, which he contends interfere with his employment.  
The objective medical evidence in the file confirms the 
presence of spurring of the tavicular bone and pain about 
that area, as reflected by the assessment of sinus tarsi 
syndrome.  An assessment of traumatic arthritis has also been 
rendered.  There is also evidence of mild pes planus, 
bilaterally, but that disability is not service-connected and 
has not been claimed, nor shown, to be part and parcel of the 
service-connected left foot disability.  The medical evidence 
of record further shows an otherwise radiologically normal 
left foot and ankle, with intact spaces and unremarkable 
mineralization, normal dorsiflexion and plantar flexion, and 
no evidence of any deformity, hallux valgus, or abnormal 
weight bearing.  The veteran's symptoms, mainly in the form 
of complaints of pain, more closely resemble a moderate foot 
injury.  They certainly do not demonstrate that the service-
connected disability is more than moderately disabling.  
Moreover, there is no limitation of motion, nor ankylosis, so 
as to warrant consideration of a compensable rating under 
either DC 5270 or DC 5271.

The Board acknowledges the necessity to take into 
consideration the DeLuca factors referred to earlier in 
determining the appropriate rating to be assigned to a 
service-connected musculoskeletal disability.  Given the 
essentially unremarkable current status of the veteran's left 
foot disability other than for his continued complaints of 
pain, the Board is of the opinion that the current rating of 
10 percent, on the basis of a moderate foot injury under DC 
5284, adequately contemplates any functional impairment due 
to symptoms including painful motion, weakness, 
incoordination and excess fatigability.  Moreover, the 
veteran, as indicated by the VA examiner in April 2002, "has 
no significant limitations of normal functioning ... ."  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board further notes that the veteran's general 
allegations of loss of industrial capacity are already 
contemplated by the assigned rating of 10 percent.  See 
38 C.F.R. § 4.1.

In view of the above, the Board concludes that the criteria 
for a schedular rating in excess of 10 percent for the 
service-connected left foot disability, to include residuals 
of a navicular fracture and ankle sprain,  have not been met 
or approximated.  The claim for such a higher rating has thus 
failed, and must be denied.  As the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for a left foot disability, the benefit of the 
doubt doctrine is not applicable to these aspects of the 
claim.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Final considerations regarding extra-schedular ratings

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996). Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance. See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of this matter to appropriate VA 
officials.  Ordinarily, the Schedule will apply unless there 
are exceptional or unusual factors that would render its 
application impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993). According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  In the present 
case, there is no evidence of record, nor has it been 
alleged, that the veteran has been hospitalized in recent 
years for his service-connected left foot disability.  
Additionally, there is no objective evidence supporting a 
finding that the left foot disability markedly interferes 
with employment.  Thus, the Board finds nothing in the record 
that may be termed exceptional or unusual so as to warrant 
referral of the service-connected left foot disability to 
appropriate VA officials for consideration of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an increased rating for a left foot 
disability, to include residuals of a navicular fracture and 
ankle sprain, currently evaluated as 10 percent disabling, is 
denied.

	                        
____________________________________________ 
	ROBINSON ACOSTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


